Title: From John Adams to Edmund Jenings, 9 February 1781
From: Adams, John
To: Jenings, Edmund



Dear Sir
Amsterdam Feb. 9. 1781

I have this day the Honour of yours of 5. It would be unwise in Congress, to neglect any Effort to induce other Powers of Europe to acknowledge our Independancy, and therefore I am fully of opinion that at least one Minister Should be sent to treat with the Maritime Powers, or rather the neutral Union. For these Powers will all acknowlege our Independance at once, and none of them will do it Seperately. But Spain is a horrid obstacle to every other Courts taking this Step. Spain which is more interested in it, even than France, hesitates, and Jay is hung up, there as I am here, an object of Ridicule. Congress will not exhibit more of these Objects, than are necessary. Every Body Shakes his Head and crys, why dont Spain acknowledge your Independancy? I know the Reason very well but I cant tell it. I think that Reason equally impolitick and ungenerous. But how can We help it? and how can We help it.
